959 F.2d 231
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard David COOPER, Plaintiff-Appellant,v.Lieutenant ROGERS; James N. ROLLINS, Warden; Nancy WILLIAMS,Defendants-Appellees.
No. 91-7735.
United States Court of Appeals,Fourth Circuit.
Submitted: February 21, 1992Decided: March 30, 1992

Richard David Cooper, Appellant Pro Se.
Ronald Mark Levitan, Assistant Attorney General, Baltimore, Maryland, for Appellees.
Before HALL, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Richard David Cooper appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Cooper contends that Appellees refuse to serve him kosher breakfasts that he is required to eat according to the religious tenants of Orthodox Judaism and is entitled to have under the free exercise clause of the First Amendment.  After reviewing the record, we agree with the district court's conclusion that Cooper failed to produce sufficient evidence to survive a motion for summary judgment on the issue of whether prison policy impinged upon his free exercise rights.  Accordingly, we affirm on that portion of the district court's order.  Cooper v. Rogers, No. CA89-640 (D. Md. Nov. 4, 1991).  We do not address the district court's alternative holding that Appellees' policies and practices regarding the availability of kosher breakfasts were reasonable under the standard outlined in  Turner v. Safley, 482 U.S. 78 (1987).   See Ali v. Dixon, 912 F.2d 86, 89 (4th Cir. 1990).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED